Citation Nr: 1031536	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-24 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder 
to include eczema and dermatitis.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's tinea versicolor of the chest and the back, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active service from March 1972 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) which denied an increased 
disability evaluation for the Veteran's tinea versicolor of the 
chest and the back.  In April 2005, the Veteran submitted a 
notice of disagreement (NOD).  In July 2006, the Veteran and his 
accredited representative were issued a statement of the case 
(SOC).  In August 2006, the Veteran submitted an Appeal to the 
Board (VA Form 9).  In July 2008, the RO denied service 
connection for eczema and dermatitis.  In January 2009, the 
accredited representative submitted a NOD with the denial of 
service connection for eczema and dermatitis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The accredited representative's January 2009 Statement of 
Accredited Representative in Appealed Case (VA Form 646) may be 
reasonably construed as a NOD with the denial of service 
connection for a chronic skin disorder to include eczema and 
dermatitis.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board should 
remand the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

The issue of service connection for a chronic skin disorder to 
include eczema and dermatitis is inextricably intertwined with 
the certified issue of an increased evaluation for the Veteran's 
tinea versicolor of the chest and the back given that the issues 
both involve similar skin disabilities.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has jurisdiction of 
the issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in the 
first instance.  

Accordingly, the case is REMANDED for the following action:  

1.  Issue a SOC to the Veteran and his 
accredited representative which addresses 
the issue of the Veteran's entitlement to 
service connection for a chronic skin 
disorder to include eczema and dermatitis.  
The Veteran and his accredited 
representative should be given the 
appropriate opportunity to respond to the 
SOC.  

2.  Then readjudicate the issue of an 
increased evaluation for the Veteran's 
tinea versicolor of the chest and the back.  
If the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

